DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose or teach an uninterruptible power supply (UPS) system in claim 1; in particular, the limitation 
“a module controller circuit configured to control the power converter circuit and the at least one module fan and to generate module fan status information indicating a status of the at least one module fan; and a system controller positioned in the enclosure and configured to receive the module fan status information from the module controller circuits over a communications bus and to control the at least one exhaust fan responsive to the module fan status information received from the module controller circuits” as recited in claims 1, respectively are not disclosed or taught in the prior art of record. 
Applicant persuasively argues on the Remarks filed on 09/25/2020 that the prior art of record fails to disclose the claim signal communication between the power converter and the system controller in order to control the exhaust fan responsive to the module fan status information received from the module controller circuit. Therefore, claim 1 is currently allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571) 270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/KUN KAI MA/Primary Examiner, Art Unit 3763